t c memo united_states tax_court coastal luxury management inc petitioner v commissioner of internal revenue respondent docket no 24206-16l filed date timothy s vick and jeannette k witten for petitioner jeffery d rice and janice b geier for respondent memorandum opinion vasquez judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure revenue service irs or respondent to uphold a notice_of_intent_to_levy the issue for decision is whether respondent’s settlement officer so abused her discretion in rejecting petitioner’s proposed installment_agreement and sustaining the proposed collection action background some of the facts have been stipulated and are so found we incorporate the stipulation of facts and the attached exhibits by this reference petitioner is a hospitality management company that operates food and wine festivals in california at the time the petition was timely filed petitioner’s principal_place_of_business was california petitioner’s chief_executive_officer was david bernahl at all relevant times this case relates to petitioner’s outstanding tax_liabilities from forms employer’s annual federal unemployment futa_tax return for tax_year sec_2011 and sec_2012 also at issue are petitioner’s outstanding employment_tax liabilities from form sec_941 employer’s quarterly federal tax_return for the following quarters mar june sept dec --- --- on date respondent mailed petitioner a letter final notice-notice of intent to levy and notice of your right to a hearing for the form_940 and form_941 liabilities according to the letter petitioner’s liabilities totaled dollar_figure petitioner timely submitted a form request for a collection_due_process or equivalent_hearing therein petitioner’s counsel checked the box for an installment_agreement and did not dispute the underlying liabilities or request any other relief petitioner’s counsel also stated on the form that petitioner was behind on its tax obligations because an employee had embezzled funds petitioner’s case was assigned to so deborah j cartwright in a letter to petitioner dated date so cartwright scheduled a cdp hearing for date so cartwright’s letter advised petitioner that to qualify for a collection alternative it had to provide to her at least days before the hearing the following a completed form 433-b collection information statement for businesses petitioner’s form_940 for and evidence that it had made the required federal employment_tax deposits for the current taxable_period petitioner did not provide so cartwright any of the requested documents before the scheduled hearing on date so cartwright conducted a telephone hearing with petitioner’s counsel so cartwright advised petitioner’s counsel that petitioner needed to provide the so with its missing tax returns form 433-b and installment_agreement proposal so cartwright set a deadline of date for providing the documents later that day petitioner’s counsel faxed so cartwright a completed form 433-b and copies of the requested tax returns over the next few weeks so cartwright and petitioner’s counsel had numerous exchanges regarding additional missing tax returns petitioner’s counsel provided so cartwright copies of the requested returns on date so cartwright made a preliminary determination that petitioner was in filing compliance however petitioner had yet to provide her with a specific installment_agreement proposal in a letter to petitioner dated date so cartwright requested a proposal with a specific dollar amount on 2so cartwright’s prehearing review of respondent’s records indicated that petitioner had failed to file several returns date so cartwright received a fax from petitioner’s counsel proposing a monthly payment of dollar_figure in date so cartwright reviewed petitioner’s federal_tax_deposit compliance according to respondent’s records petitioner had not made any federal tax deposits for its employment_tax liability for the period ending date deposits in a letter to petitioner dated date so cartwright requested proof that petitioner either had made the deposits or was not required to make them so cartwright set a deadline of date a week later so cartwright received a fax from petitioner’s counsel requesting a status update on the proposed payment plan the fax did not mention the deposits on date so cartwright faxed petitioner’s counsel another letter requesting information about the deposits so cartwright stated in her letter that petitioner had been assessed a federal_tax_deposit penalty for the previous quarter ending date and owed a large balance for that quarter she reminded petitioner’s counsel of the date deadline and stated that she would issue a closing letter if she did not receive information by that date the following day petitioner’s counsel called so cartwright and requested a one- week extension to allow time for petitioner to catch up on the deposits so cartwright granted the extension so cartwright received no further word from petitioner or its counsel on date the so reviewed respondent’s computer records and saw that no deposits had been made so cartwright verified that the assessments of the liabilities at issue were properly made and that all other requirements of applicable law and administrative procedure had been met she closed the case and issued to petitioner a notice_of_determination dated date sustaining the notice_of_intent_to_levy petitioner timely petitioned this court with respect to the notice_of_determination after the case was tried in san francisco california the court ordered the parties to file simultaneous briefs respondent timely filed a simultaneous opening brief petitioner which is represented by counsel failed to file a brief as directed by the court 3petitioner’s counsel stated that petitioner was attempting to sell an asset the proceeds of which would cover its current deposit obligations and a portion of its outstanding tax_liabilities 4when a party fails to file a brief such a failure has been held by this court to justify the dismissal of all issues as to which the nonfiling party has the burden_of_proof see rule 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir nevertheless we will continued discussion i standard and scope of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an administrative determination in a cdp case the general parameters for such review are marked out by our precedents where the validity of the underlying tax_liability is at issue the court reviews the commissioner’s determination de novo 114_tc_176 where as here the underlying tax_liability is not at issue the court reviews the commissioner’s determination for abuse_of_discretion see id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir the court_of_appeals for the ninth circuit to which an appeal in this case would lie absent a stipulation to the contrary has limited the review of the administrative determinations in cdp hearings to the administrative record see 568_f3d_710 9th cir o ur review is confined to the record at the time the commissioner’s decision was rendered continued exercise our discretion not to do so here and instead proceed on the merits aff’g in part as to this issue tcmemo_2006_166 and aff’g in part vacating in part decisions in related cases accordingly we will not look beyond the administrative record in deciding whether so cartwright abused her discretion in sustaining the notice_of_intent_to_levy ii analysis in deciding whether the so abused her discretion in sustaining the proposed collection action the court considers whether she properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record reveals that so cartwright properly discharged all of her responsibilities under sec_6330 in its hearing request petitioner expressed interest in a collection alternative specifically an installment_agreement sec_6159 authorizes the commissioner to enter into an installment_agreement if he determines that it will facilitate full or partial collection of a taxpayer’s unpaid liability see 140_tc_173 subject_to exceptions not relevant here the decision to accept or reject an installment_agreement lies within the commissioner’s discretion see sec_301_6159-1 c i proced admin regs see also rebuck v commissioner tcmemo_2016_3 kuretski v commissioner tcmemo_2012_262 aff’d 755_f3d_929 d c cir in reviewing the so’s determination we do not independently evaluate what would be an acceptable collection alternative thompson v commissioner t c pincite murphy v commissioner t c pincite lipson v commissioner tcmemo_2012_252 rather our review is limited to determining whether so cartwright abused her discretion that is whether her decision to reject petitioner’s proposal was arbitrary capricious or without sound basis in fact or law see thompson v commissioner t c pincite murphy v commissioner t c pincite in rejecting petitioner’s proposed installment_agreement so cartwright noted that petitioner was not in compliance with its current federal employment_tax deposit obligations established irs policy requires taxpayers to be in compliance with current filing and estimated_tax payment requirements to be eligible for collection alternatives see 141_tc_248 generally current compliance with tax laws is a prerequisite to being eligible for collection alternatives see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir accordingly so cartwright was well within her discretion to reject petitioner’s request for an installment_agreement for its failure to remain in compliance with current tax obligations see 129_tc_107 see also 461_f3d_610 5th cir finding no abuse_of_discretion when so rejected offer_in_compromise because taxpayer was not in compliance with its tax payment obligations reed v commissioner t c pincite same in its pretrial memorandum petitioner argues that so cartwright contributed to petitioner’s inability to stay current on its employment_tax deposit obligations by refusing to consider petitioner’s financial quagmire see 136_tc_178 holding that so’s rejection of taxpayer’s installment_agreement request for failure to make federal tax deposits was an abuse_of_discretion because so’s misinterpretation of law interfered with taxpayer’s ability to make deposits having failed to raise this argument on brief petitioner has abandoned it see thiessen v commissioner 146_tc_100 i ssues and arguments not advanced on brief are considered to be abandoned finding no abuse_of_discretion in any respect we will sustain the proposed collection action in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent 5in any event the administrative record establishes that so cartwright considered petitioner’s financial circumstances and granted petitioner’s counsel’s request for a one-week extension of the deadline for submitting information about the deposits petitioner did not make the deposits or contact so cartwright by the extended deadline under these circumstances so cartwright acted well within her discretion to close the case and sustain the proposed collection action
